Exhibit 10.28D

AMENDMENT NO. 1 TO AND WAIVER UNDER THE FIFTH AMENDED AND

RESTATED CREDIT AND REIMBURSEMENT AGREEMENT

Dated as of January 13, 2012

AMENDMENT NO. 1 TO AND WAIVER UNDER THE FIFTH AMENDED AND RESTATED CREDIT AND
REIMBURSEMENT AGREEMENT (this “Amendment”) among The AES Corporation, a Delaware
corporation (the “Borrower”), the Subsidiary Guarantors and the Bank Parties
listed on the signature pages hereto.

PRELIMINARY STATEMENTS

(1) WHEREAS, the Borrower is party to a Fifth Amended and Restated Credit and
Reimbursement Agreement dated as of July 29, 2010 (as amended, amended and
restated, supplemented or otherwise modified up to the date hereof, the “Credit
Agreement”; capitalized terms used herein but not defined shall be used herein
as defined in the Credit Agreement) among the Borrower, the Subsidiary
Guarantors, Citicorp USA, Inc., as Administrative Agent (the “Agent”) and the
other Bank Parties, agents and arrangers party thereto; and

(2) WHEREAS, the Borrower, the Subsidiary Guarantors and the Required Banks have
agreed, subject to the terms and conditions hereinafter set forth, to amend the
Credit Agreement as set forth below.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendment. Clauses (iii) and (iv) of Section 5.09(a) of the Credit
Agreement are hereby amended and restated in their entirety to read as follows:

“(iii) the Borrower may declare and make Restricted Payments if, after giving
effect thereto, the aggregate of all Restricted Payments declared or made
subsequent to September 30, 2011 (pursuant to this Section 5.09(a)(iii)) does
not exceed the sum of (x) $486,000,000 plus (y) the Net Cash Proceeds received
by the Borrower from Equity Issuances made from and after the Amendment and
Restatement Effective Date plus (z) 30% (or, if such amount is a loss, minus
100%) of an amount equal to Adjusted Parent Operating Cash Flow less Corporate
Charges for the period from October 1, 2011 through the last day of the fiscal
quarter of the Borrower then most recently ended for which financial statements
were required to be delivered to the Agent pursuant to Section 5.01(a) or
(b) (treated for this purpose as a single accounting period);

(iv) [reserved];”

SECTION 2. Waivers with respect to Eastern Bankruptcy. The Borrower and the
Required Banks agree as follows (and the Required Banks waive any provision of
the Financing Documents solely to the extent necessary to reflect such
agreement):

(a) For the avoidance of any doubt, neither AES New York or any if its
Subsidiaries is a Material AES Entity on the date hereof and any case or
proceeding of the type described in Section 6.01(g) or (h) of the Credit
Agreement with respect to AES New York or any if its Subsidiaries (an “Eastern
Bankruptcy”) shall not constitute a Default;



--------------------------------------------------------------------------------

(b) the Borrower shall not be required to deliver separate consolidated
financial statements of AES New York pursuant to Section 5.01 of the Credit
Agreement to the extent that such financial statements are not or cannot be
prepared as a consequence of an Eastern Bankruptcy;

(c) any requirement that bankruptcy court approval be obtained for the exercise
of remedies under the Financing Documents against AES New York or any of its
subsidiaries or against any investment by the Borrower or its Subsidiaries in
AES New York or any if its Subsidiaries shall not constitute a Default under or
breach of a representation or warranty made or deemed made under the Financing
Documents;

(d) any liquidation or other termination of the existence of AES New York or any
if its Subsidiaries as a consequence of an Eastern Bankruptcy shall not
constitute a Default under or breach of a representation or warranty made or
deemed made under the Financing Documents;

(e) any debtor-in-possession or other financing obtained by AES New York or any
if its Subsidiaries and related Liens approved by the bankruptcy court for an
Eastern Bankruptcy shall not constitute a Default under or breach of a
representation or warranty made or deemed made under the Financing Documents;
provided, however, that no such financing shall be secured by Liens on any of
the Collateral; and

(f) any sale of assets by AES New York or any if its Subsidiaries approved by
the bankruptcy court for an Eastern Bankruptcy shall not constitute a Default
under or breach of a representation or warranty made or deemed made under the
Financing Documents.

SECTION 3. Conditions to Effectiveness. This Amendment shall become effective
when, and only when, and as of the date (the “Effective Date”) on which:

(a) the Agent shall have received counterparts of this Amendment executed by the
Borrower, each of the Subsidiary Guarantors and the Required Banks, or, as to
any of the Required Banks, advice satisfactory to the Agent that such Bank Party
has executed this Amendment; and

(b) the Agent shall have received payment of all accrued fees and expenses of
the Bank Parties (including the reasonable and accrued fees of counsel to the
Agent invoiced on or prior to the date hereof).

This Amendment is subject to the provisions of Section 10.05 of the Credit
Agreement.



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties. The Borrower represents and warrants
as follows:

(a) The representations and warranties contained in each of the Financing
Documents, after giving effect to this Amendment, are correct in all material
respects on and as of the date of this Amendment, as though made on and as of
such date (unless stated to relate solely to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date).

(b) After giving effect to this Amendment, no Default has occurred and is
continuing on the date hereof.

SECTION 5. Reference to and Effect on the Financing Documents. (a) On and after
the Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the Notes and each of the other Financing Documents to
“the Agreement”, “thereunder”, “thereof”, or words of like import referring to
the Credit Agreement shall mean and be a reference to the Credit Agreement, as
amended hereby.

(b) The Credit Agreement, the Notes and each of the other Financing Documents,
as specifically modified by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Financing Documents, in each case
as modified by this Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Banks, nor constitute an amendment or waiver of any provision of
the Credit Agreement or the other Financing Documents.

SECTION 6. Affirmation of Subsidiary Guarantors. Each Subsidiary Guarantor
hereby consents to the amendments to the Credit Agreement effected hereby, and
hereby confirms and agrees that, notwithstanding the effectiveness of this
Amendment, the obligations of such Subsidiary Guarantor contained in Article IX
of the Credit Agreement or in any other Financing Documents to which it is a
party are, and shall remain, in full force and effect and are hereby ratified
and confirmed in all respects, except that, on and after the effectiveness of
this Amendment, each reference in Article IX of the Credit Agreement and in each
of the other Financing Documents to “the Agreement”, “thereunder”, “thereof” or
words of like import shall mean and be a reference to the Credit Agreement, as
modified by this Amendment. Without limiting the generality of the foregoing,
the Collateral Documents to which such Subsidiary Guarantor is a party and all
of the Collateral described therein do, and shall continue to secure, payment of
all of the Secured Obligations (in each case, as defined therein).

SECTION 7. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

SECTION 8. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE ACTIONS OF THE COLLATERAL TRUSTEES OR THE AGENT IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

SECTION 9. Execution in Counterparts. This Amendment may be executed by one or
more of the parties to this Amendment on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
to this Amendment by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment

SECTION 10. Costs and Expenses. The Borrower hereby agrees to pay all reasonable
costs and expenses associated with the preparation, execution, delivery,
administration, and enforcement of this Amendment, including, without
limitation, the fees and expenses of the Agent’s counsel and other out-of-pocket
expenses related hereto.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

THE AES CORPORATION, as Borrower By:  

 

  Title:     Address:  

4300 Wilson Boulevard

Arlington, VA 22203

  Fax:   (703) 528-4510



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: AES HAWAII MANAGEMENT COMPANY, INC., as Subsidiary
Guarantor By:  

 

  Title:   Address:   Fax: AES NEW YORK FUNDING, L.L.C., as Subsidiary Guarantor
By:  

 

  Title:   Address:   Fax:

AES OKLAHOMA HOLDINGS, L.L.C.,

as Subsidiary Guarantor

By:  

 

  Title:   Address:   Fax:

AES WARRIOR RUN FUNDING, L.L.C.,

as Subsidiary Guarantor

By:  

 

  Title:   Address:   Fax:



--------------------------------------------------------------------------------

[INSERT NAME OF BANK], as a Bank

By:

 

 

 

Name:

 

Title: